Exhibit 10.1
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          This Second Amended and Restated Employment Agreement (“Second
Restated Agreement”), dated as of January 8, 2008 is by and between The
Greenbrier Companies, Inc., an Oregon corporation (“Company”), and Larry G.
Brady (“Employee”).
RECITALS
     A. Prior to January 10, 2006, Employee served as Senior Vice President and
Chief Financial Officer of Company.
     B. Effective January 10, 2006, Employee resigned as an officer of Company
and Employee and Company entered into an Employment Agreement dated as of
January 10, 2006 (“2006 Agreement”) pursuant to which Employee has provided
transition and other services to the Company.
     C. Effective March 2, 2007 Employee returned to the positions of Senior
Vice President and Chief Financial Officer of the Company (“SVP/CFO) pursuant to
the terms of an Amended and Restated Employment Agreement dated as of March 2,
2007 (“2007 Agreement”). Employee served as SVP/CFO pursuant to the 2007
Agreement until January 8, 2008, as of which date a successor was appointed and
Employee resigned from those positions.
     D. Company and Employee desire to amend and restate the 2007 Agreement in
its entirety, in the form of this Second Amended and Restated Agreement.
          THEREFORE, in consideration of the mutual covenants herein contained,
the parties agree as follows:
1. Amendment and Restatement of 2007 Agreement.
          The 2007 Agreement is hereby amended, restated and superseded in its
entirety in the form of this Second Restated Agreement. Notwithstanding the
preceding sentence, the Release of Claims executed by Employee in favor of
Company on or about January 10, 2006 shall continue in force, and be unamended,
as of the date of such Release of Claims.
2. Position with Company.
          Effective January 8, 2008, Employee shall be employed as a non-officer
employee of the Company to perform such duties as may be assigned from
time-to-time by the Chief Executive Officer of the Company (“CEO”).
3. Term of Employment.
     3.01 The term of employment of Employee hereunder shall consist of an
Initial Term and an Extended Term.

1



--------------------------------------------------------------------------------



 



     3.02 Initial Term. The Initial Term shall commence on January 8, 2008 and
shall continue to and including August 31, 2008.
     3.03 Extended Term. The Extended Term shall commence immediately upon
expiration of the Initial Term and shall continue for a period of 60 months from
and after that date. During the Extended Term, Company shall employ Employee to
provide services on an as-needed basis as requested by the CEO. Employee shall
not be required to work in excess of 20 hours per month during the Extended
Term, without the consent of Employee. Employee may work from his home unless
the reasonable business needs of Company require his presence at a specific
location.
4. Compensation, Benefits and Expenses.
          As compensation for his services hereunder, Employee shall receive,
and be eligible to be participate in, as applicable, the following compensation
and benefit programs:
     4.01 Base Salary During Initial Term. During the Initial Term, Company
shall pay Employee a base salary at an annualized rate of $285,000 per year,
payable in bi-monthly installments in accordance with Company’s regular payroll
practices.
     4.02 Base Salary During Extended Term. During the Extended Term, Company
shall pay Employee a base salary at an annualized rate of $120,000 per year,
payable in bi-monthly installments in accordance with Company’s regular payroll
practices.
     4.03 Cash Bonus Program. During the Initial Term and Extended Term,
Employee shall be eligible to receive annual discretionary cash bonus
compensation in accordance with Company’s practice applicable to other senior
employees of Company.
     4.04 Incentive Stock Award. Upon completion of the Initial Term, Company
management will recommend to the Compensation Committee of the Company’s Board
of Directors that the Committee consider an award to Employee of restricted
stock under the Company’s 2005 Stock Incentive Plan (the “Plan”) having an
aggregate fair market value on the date of such award, determined in accordance
with the Plan, in the range of $150,000, and vesting in equal annual
installments over a period of two years.
     4.05 Benefits. During the Initial Term and Extended Term, Employee shall be
entitled to participate in all employee benefit plans or programs, and to
receive all benefits, for which senior officers of Company generally are
eligible, now or hereafter established and maintained by the Company, to the
extent permissible under the general terms and provisions of such plans or
programs and in accordance with the provisions thereof. Such employee benefits
currently include, but are not limited to, group medical, prescription drug,
dental, vision and life insurance benefits. Notwithstanding the foregoing,
nothing in this Second Restated Agreement shall preclude the amendment or
termination of any such plan or program, on the condition that such amendment or
termination is applicable generally to all senior officers of the Company or any
subsidiary or affiliate of the Company. Company will provide Employee with an
automobile for

2



--------------------------------------------------------------------------------



 



use in fulfilling his responsibilities under this Second Restated Agreement and
shall provide or reimburse Employee for related insurance, repairs and operating
costs.
     4.06 Expenses. Company shall pay or reimburse Employee for all reasonable
travel or other expenses incurred by Employee in connection with the performance
of his duties and obligations under this Second Restated Agreement, subject to
Employee’s presentation of appropriate vouchers in accordance with such
procedures as the Company may from time-to-time establish for senior officers
and to preserve any deductions for federal income taxation purposes to which the
Company may be entitled.
5. Confidential Information
          Employee acknowledges that a substantial portion of the information
pertaining to the affairs, business, clients, or customers of Company or any of
its affiliates (any or all of such entities hereinafter referred to as the
“Business”), as such information may exist from time to time, is confidential
information and is a unique and valuable asset of the Business, access to and
knowledge of which are essential to the performance of Employee’s duties under
this Second Restated Agreement. Employee agrees not to use or disclose any
confidential information during the Initial Term or the Extended Term, or
thereafter, other than in connection with performing Employee’s services for
Company in accordance with this Second Restated Agreement (except such
information as is required by law to be divulged to a government agency or
pursuant to lawful process), or make use of any such confidential information
for his own purposes or for the benefit of any person, firm, association or
corporation (except the Business) and shall use his reasonable efforts to
prevent the unauthorized disclosure of any such confidential information by
others. As used in this Section 5, the term “confidential” shall not include
information which, at the time of disclosure or thereafter, is generally
available to and known by the public, other than as a result of a breach of this
Second Restated Agreement by Employee.
6. Covenant Not To Compete
          In consideration of payment by the Company of the Severance Payment
provided for in Section 8 of this Agreement, Employee agrees that, during the
Initial Term and the Extended Term, Employee will not, without prior written
consent of Company, directly or indirectly: (i) (whether as director, officer,
consultant, principal, employee, agent or otherwise) engage in or contribute
Employee’s knowledge and abilities to any business or entity in competition with
Company; (ii) employ or attempt to employ or assist anyone in employing any
person who is an employee of Company; or (iii) attempt in any manner to solicit
from any customer business of the type performed by Company or persuade any
customer of Company to cease doing business or reduce the amount of business
that such client has customarily done with Company. This covenant not to compete
is intended to constitute and be enforceable as a “bonus restriction agreement”
under Oregon law. In the event Employee breaches this covenant not to compete,
the Company shall have no obligation to pay Employee the Severance Payment
provided for in Section 8 and, in the event Employee has already received such
Severance Payment, Employee shall return the full amount of the Severance
Payment to the Company within 30 days of the Company’s demand for such
repayment.

3



--------------------------------------------------------------------------------



 



7. Enforcement
          Employee agrees that the restrictions set forth in Section 6 are
reasonable and necessary to protect the goodwill of Company. If any of the
covenants set forth therein are deemed to be invalid or unenforceable based on
the duration or otherwise, the parties contemplate that such provisions shall be
modified to make them enforceable to the fullest extent permitted by law. In the
event of a breach or threatened breach by Employee of the provisions set forth
in Section 6, Employee acknowledges that Company will be irreparable harmed and
that monetary damages shall be an insufficient remedy to Company. Therefore,
notwithstanding the arbitration provisions of Section 9, Employee consents to
enforcement of Section 6 by means of temporary or permanent injunction and other
appropriate equitable relief in any competent court, in addition to any other
remedies Company may have under this Agreement or otherwise.
8. Termination of Employment.
     8.01 Effect of Termination of Employment. In the event that, during the
Initial Term or the Extended Term, Employee’s employment is terminated by the
Company for any reason other than “Cause” as defined in Section 8.02, Company
shall take all necessary actions to cause the following to occur:
          (a) Company shall pay Employee a Severance Payment in the amount equal
to the sum of (i) his base salary for the remainder of the Initial Term and/or
the Extended Term, whichever shall be applicable, as determined under
Section 4.01 (for the remainder of the Initial Term) and/or Section 4.02 (for
the remainder of the Extended Term), to the extent not yet paid as of the date
of termination, plus (ii) an amount equal to $2,000 per month for the remainder
of the Initial Term and/or the Extended Term, as applicable, which amount is
intended to defray the cost of employee benefits during such period. The
Severance Payment shall be paid in a lump sum within 30 days of the date of
termination. Company may condition payment of the Severance Payment on Employee
having first provided to Company a new signed comprehensive release of claims
against Company and its affiliates effective as of the date of termination, in
the form attached hereto as Appendix 1.
          (b) All stock options and restricted stock grants held by Employee
shall become fully vested and exercisable as of the date of termination.
     8.02 Termination by Company for “Cause”. In the event that Company
terminates Employee’s employment for “Cause” prior to the end of the Initial
Term, Company shall have no obligation to pay the Severance Payment described in
Section 8.01 with respect to such term. In the event that Company terminates
Employee’s employment for “Cause” on or after the end of the Initial Term,
Company shall have no obligation to pay the Severance Payment described in
Section 8.01 with respect to such term. “Cause” means that Employee has:
(a) committed an act of fraud or embezzlement against Company (b) been convicted
of a felony involving dishonesty, theft or moral turpitude; or (c) committed any
material breach of this Second Restated Agreement, Company policies or
Employee’s duty of loyalty to Company.
          In the event of a termination for Cause, Employee’s earned but unpaid
base salary as of the effective date of such termination shall be paid in full.
However, in such event, no

4



--------------------------------------------------------------------------------



 



other benefits shall be provided, or payments made by Company pursuant this
Second Restated Agreement, except for benefits which shall already have become
vested under the terms of programs maintained by Company or its affiliates for
salaried employees generally. In the event of a termination for Cause the
provisions of Section 6.01 shall not apply.
9. General Provisions
     9.01 Arbitration. Any dispute relating to this Second Restated Agreement
that cannot be resolved by the parties will be resolved by arbitration as
provided in this section. Disputes will be resolved by arbitration administered
by the Arbitration Service of Portland, Inc. Judgment upon the arbitration award
may be entered in any court having jurisdiction thereof, and the resolution of
the dispute as determined by the arbitrator will be final and binding on the
parties. Any such arbitration will be conducted in Portland, Oregon. If the
total amount in dispute is less than $100,000, there will be one arbitrator. If
the total amount in dispute is $100,000 or more, three arbitrators will hear the
dispute. The arbitrator(s) must have experience as a state or federal judge or
such alternate qualifications as the parties may agree upon. Company shall pay
the fees and costs of the arbitrator(s) and the hearing and each party shall be
responsible for its own expenses and those of its counsel and representatives.
     Any party may seek, without inconsistency with this Second Restated
Agreement, from any court located in the state of Oregon any injunctive or
provisional relief that may be necessary to protect the rights or property of
that party pending the establishment of the arbitral tribunal (or pending the
arbitral tribunal’s determination of the merits of the controversy).
     The parties will be allowed discovery in accordance with the Federal Rules
of Civil Procedure. The Federal Rules of Evidence shall govern the conduct of
the arbitration hearing.
     Except as otherwise provided in this Section, the arbitrator will have the
authority to award any remedy or relief that a court of Oregon could order or
grant.
     Unless otherwise agreed to by the parties, the arbitrator’s decision and
award must be in writing, signed by the arbitrator and include an explanation of
the arbitrator’s reasoning.
     Neither party nor the arbitrator may disclose the existence, content, or
results of any arbitration under this section without the prior written consent
of the other party to this Second Restated Agreement.
     This Section 9.01 shall survive termination, amendment or expiration of any
of the agreements or relationships between the parties.
     9.02 Withholding Taxes. Company may directly or indirectly withhold from
any payments made under this Second Restated Agreement all federal, state, city
or other taxes and other amounts as permitted or required by law, rule or
regulation.

5



--------------------------------------------------------------------------------



 



     9.03 Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given if delivered or mailed, postage prepaid, by overnight mail
as follows:

  (a)   To Company:         The Greenbrier Companies, Inc.
Director — Human Resources Department
One Centerpointe Drive, Suite 200
Lake Oswego, OR 97035     (b)   To Employee:         Larry G. Brady
1430 Cherry Crest Drive
Lake Oswego, OR 97034

or to such other address as either party shall have previously specified in
writing to the other.
     9.04 Binding Agreement. This Second Restated Agreement shall be binding
upon, and shall inure to the benefit of, Employee and Company and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives. Because of the unique and personal nature of Employee’s duties
under this Second Restated Agreement, neither this Second Restated Agreement nor
any rights or obligations under this Second Restated Agreement shall be
assignable by Employee.
     9.05 Governing Law. The validity, interpretation, performance, and
enforcement of this Second Restated Agreement shall be governed by the laws of
the State of Oregon without regard to the conflict of laws rules of Oregon.
     9.06 Counterparts. This Second Restated Agreement may be executed in any
number of counterparts, each of which, when executed, shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument.
     9.07 Integration. Subject to the last sentence of Section 1, this Second
Restated Agreement contains the complete, final and exclusive agreement of the
parties relating to Employee’s employment, and supersedes all prior oral and
written employment agreements or arrangements between the parties.

6



--------------------------------------------------------------------------------



 



     9.08 Amendment. This Second Restated Agreement cannot be amended or
modified except by a written agreement signed by Employee and Company.
     9.09 Waiver. No term, covenant or condition of this Second Restated
Agreement or any breach thereof shall be deemed waived, except with the written
consent of the party against whom the waiver is claimed, and any such waiver
shall not bee deemed to be a waiver of any preceding or succeeding breach of the
same or any other term, covenant, condition or breach.
     9.10 Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Second
Restated Agreement shall not render any other provision of this Second Restated
Agreement unenforceable, invalid or illegal. Such court shall have the authority
to modify or replace the invalid or unenforceable term or provision with a valid
and enforceable term or provision which most accurately represents the parties’
intention with respect to the invalid or unenforceable term or provision.

            THE GREENBRIER COMPANIES, INC.:
      By:   /s/ William A. Furman         President and Chief Executive Officer 
              LARRY G. BRADY:
         /s/ Larry G. Brady                      

7



--------------------------------------------------------------------------------



 



Appendix 1
RELEASE OF CLAIMS
     Employee, together with his heirs, family members, executors,
administrators, agents and assigns (the “Employee”) hereby waives any legal
rights and releases and forever discharges The Greenbrier Companies, Inc.
(“Greenbrier”), its subsidiaries, affiliates, officers, directors, shareholders,
employees, agents and others attorneys (collectively, the “Released Parties” and
individually, a “Released Party”) from any and all liabilities, demands, claims,
suits, actions, charges, damages, judgments, levies or executions, whether known
or unknown, liquidated, fixed, contingent, direct or indirect, which have been,
could have been or could be raised against any such Released Party by Employee
and which relate in any way to Employee’s employment by Greenbrier or
termination of that employment.
     Employee acknowledges the full and final waiver and release, to the extent
provided, of all claims which Employee has or may have against any Released
Party, specifically including without limitation all claims for relief or remedy
of any type under any state or federal laws, including but not limited to the
federal and state statutes relating to civil rights, employment discrimination
(based on race, color, age, sex, national origin, marital status, handicap,
veterans status, religion, workers compensation and family relationship), labor,
employment rights or benefits, or relating to employment or termination of
employment, wage payments, all as amended, and including but not limited to
claims based on breach of fiduciary duty, misrepresentation, fraud, defamation,
tortious conduct of any type arising from or relating to Employee’s employment
by Greenbrier or any termination of such employment, or any other common law
theories; and including but not limited to any claims for additional
compensation, back pay or benefits of any type, and including but not limited to
any claim for attorney fees or costs, for reinstatement or reemployment, or for
compensatory or punitive damages under any applicable statutes or common law
theories, except to the extent that waiver or release of future claims is
specifically prohibited by law.
     Employee acknowledges that Employee is waiving and releasing any rights he
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this Release is knowing and voluntary. Employee and Greenbrier agree that
this Release does not apply to any rights or claims that may arise under ADEA
after the date this Release is executed by Employee. Employee acknowledges that
the consideration given for this Release is in addition to anything of value to
which Employee was already entitled. Employee further acknowledges that he has
been advised by this writing that: (1) he should consult with an attorney prior
to executing this Release; (2) he has up to twenty one (21) days within which to
consider this Release; (3) he has seven (7) days following his execution of this
Release to revoke this Release; (4) this Release will not be effective until the
revocation period has expired; and, (5) nothing in this Release prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law.
     This waiver and release shall not apply to claims arising under the Amended
and Restated Employment Agreement by and between Employee and Greenbrier dated
for reference purposes as of March 2, 2007.

8